MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                 FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                                 Apr 29 2019, 9:07 am

court except for the purpose of establishing                                     CLERK
                                                                           Indiana Supreme Court
the defense of res judicata, collateral                                       Court of Appeals
                                                                                and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                        Curtis T. Hill, Jr.
Oldenburg, Indiana                                        Attorney General of Indiana
                                                          Jesse R. Drum
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Ludovic Hall,                                             April 29, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-CR-2314
        v.                                                Appeal from the Marion Superior
                                                          Court
State of Indiana,                                         The Honorable Steven Rubick,
Appellee-Plaintiff.                                       Magistrate
                                                          Trial Court Cause No.
                                                          49G07-1805-CM-14892



Riley, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2314 | April 29, 2019                     Page 1 of 5
                                STATEMENT OF THE CASE
[1]   Appellant-Defendant, Ludovic Hall (Hall), appeals from his conviction for

      disorderly conduct, a Class B misdemeanor, Ind. Code § 35-45-1-3(a)(1).


[2]   We affirm.


                                                    ISSUE
[3]   Hall presents one issue on appeal, which we restate as: Whether the State

      produced sufficient evidence to prove beyond a reasonable doubt that he

      committed disorderly conduct.


                      FACTS AND PROCEDURAL HISTORY
[4]   On April 17, 2018, Hall was at the City County Building in Indianapolis to

      attend a hearing in the Marion Superior Court, Civil Division 13. Hall became

      irate and began repeatedly yelling, “it’s not fair[!]” (Transcript p. 6). The bailiff

      and magistrate of the Marion Superior Court, Civil Division 10, both heard

      Hall yelling from their offices. There was a boom, and Hall began yelling even

      louder. Then the bailiff and the magistrate heard the sound of breaking glass.

      They went out into the hallway where they saw that the glass panel of one of

      the building’s doors was shattered. They also encountered Hall, who was the

      only person there. Hall told them that he did not intend to break the door.


[5]   On May 9, 2018, the State filed an Information, charging Hall with Class B

      misdemeanor criminal mischief and Class B misdemeanor disorderly conduct.

      On August 23, 2018, the trial court conducted Hall’s bench trial. The trial court

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2314 | April 29, 2019   Page 2 of 5
      found Hall guilty as charged but entered judgment of conviction on the

      disorderly conduct offense only. The trial court proceeded directly to

      sentencing and sentenced Hall to 180 days, fully suspended to time-served. The

      trial court also ordered Hall to pay $586.74 to the City of Indianapolis for the

      cost of replacing the broken door.


[6]   Hall now appeals. Additional facts will be provided as necessary.


                              DISCUSSION AND DECISION
[7]   Hall contends that the State did not prove beyond a reasonable doubt that he

      committed the offense of disorderly conduct. It is well-established that when

      we review the sufficiency of the evidence to support a conviction, we consider

      only the probative evidence and reasonable inferences supporting the verdict.

      Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is not our role as an appellate

      court to assess witness credibility or to weigh the evidence. Id. We will affirm

      the conviction unless no reasonable fact-finder could find the elements of the

      crime proven beyond a reasonable doubt. Id.


[8]   The State charged Hall with disorderly conduct as follows:


              On or about April 17, 2018, [Hall] did recklessly, knowingly or
              intentionally engage in fighting or tumultuous conduct[.]


      (Appellant’s App. Vol. II, p. 12). At trial, the State proceeded on a theory that

      Hall committed tumultuous conduct, which is defined as “conduct that results




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2314 | April 29, 2019   Page 3 of 5
       in, or is likely to result in, serious bodily injury to a person or substantial

       damage to property.” I.C. § 35-45-1-1.


[9]    Hall does not dispute that he broke the glass plate of the door; rather, he

       contends that the State did not prove that he did so with the requisite intent. A

       defendant’s intent is ordinarily a matter of circumstantial proof which may be

       inferred from the defendant’s conduct. Henson v. State, 86 N.E.3d 432, 439 (Ind.

       Ct. App. 2017). A person acts intentionally if, “when he engages in the

       conduct, it is his conscious objective to do so.” I.C. § 35-41-2-2(a).


[10]   Here, the evidence showed that immediately prior to breaking the glass, Hall

       was irate and yelling “it’s not fair[!]” repeatedly through the City County

       Building, moments before he caused a booming sound and broke the glass in

       the door. (Tr. p. 6). This evidence supports a reasonable inference that Hall

       was angry at the time and, as a result of that anger, made contact with the door

       in a manner that resulted in its breaking. This evidence supported a reasonable

       conclusion that Hall acted intentionally—with the conscious objective to

       damage property and, as a result, break the glass.


[11]   The gravamen of Hall’s argument on appeal is that the State did not make its

       case because no one directly observed him break the glass and the only evidence

       of his intent was his statement that he did not intend to do so. However, “[a]

       trier of fact may infer the requisite intent for a crime exists based solely on

       circumstantial evidence.” Brown v. State, 67 N.E.3d 1127, 1131 (Ind. Ct. App.

       2017). Therefore, it was not necessary for the State to produce direct evidence


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2314 | April 29, 2019   Page 4 of 5
       in the form of an eye witness to the glass breaking in order to make its case.

       The circumstances surrounding the offense showing that Hall was angry prior

       to breaking the glass supported a reasonable inference that Hall acted

       intentionally when he broke the glass, and we will not consider contrary

       evidence, given our standard of review. See Drane, 867 N.E.2d at 146.


                                             CONCLUSION
[12]   In light of the foregoing, we conclude that the State proved that Hall committed

       disorderly conduct beyond a reasonable doubt.


[13]   Affirmed.


[14]   Bailey, J. and Pyle, J. concur




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-2314 | April 29, 2019   Page 5 of 5